      Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 1 of 7
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                              March 24, 2021
                             SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §            CRIMINAL NO. 2:15-465-1
                                                 §
GREGORIO NUÑEZ, JR.,                             §
 Defendant.                                      §

                            MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Gregorio Nuñez, Jr.’s Motion for Sentence

Reduction Pursuant to 18 U.S.C. 3582(c)(1)(A)(1). D.E. 94.

I. BACKGROUND

       In 2016, Defendant pled guilty to conspiracy to possess with intent to distribute 14.8

kilograms of cocaine. He has served 70 months (58%) of his 120-month sentence and has a

projected release date, after good time credit, of January 13, 2024. Defendant now moves the

Court to reduce his sentence to time served and/or order his release to home confinement

because: (1) the Bureau of Prisons (BOP) cannot guarantee his safety from COVID-19; (2) the

mother of his children died from cancer, and his own mother currently has custody of his

children; (3) he has completed several educational classes while incarcerated; (4) he is working

as a team group leader at UNICOR Fleet Vehicular Service; (5) he has had no disciplinary

reports in the last three years; and (6) he has high blood pressure.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—


                                                  1
      Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 2 of 7




            (1) in any case—
                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring
                a motion on the defendant’s behalf or the lapse of 30 days from the
                receipt of such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment (and may
                impose a term of probation or supervised release with or without
                conditions that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—
                     (i) extraordinary and compelling reasons warrant such a reduction .
                     . . and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       “Although not dispositive, the commentary to the United States Sentencing Guidelines

(‘U.S.S.G.’) § 1B1.13 informs [the Court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.” United States v. Thompson, 984

F.3d 431, 433 (5th Cir. 2021) (citing United States v. Rivas, — Fed. App’x —, 2020 WL

6437288, at *2 (5th Cir. Nov. 2, 2020)).

       (A) Medical Condition of the Defendant.—
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
           (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,

               that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he
               or she is not expected to recover.

       (B) Age of the Defendant. –
           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process; and


                                                 2
      Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 3 of 7




            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –
           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when
            the defendant would be the only available caregiver for the spouse or
            registered partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons, there exists in the
           defendant’s case an extraordinary or compelling reason other than, or in
           combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to


                                                 3
      Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 4 of 7




deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive
         and dependent on the specific conditions of confinement and medical
         circumstances faced by the defendant. Hence, a prisoner cannot satisfy his
         burden of proof by simply citing to nationwide COVID-19 statistics, asserting
         generalized statements on conditions of confinement within the BOP, or making
         sweeping allegations about a prison’s ability or lack thereof to contain an
         outbreak. . . . [T]he rampant spread of the coronavirus and the conditions of
         confinement in jail, alone, are not sufficient grounds to justify a finding of
         extraordinary and compelling circumstances. Rather, those circumstances are
         applicable to all inmates who are currently imprisoned and hence are not unique
         to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         To be sure, courts around the country, in some exceptional cases, have granted
         compassionate release where the defendant has demonstrated an increased risk of
         serious illness if he or she were to contract COVID. . . . But that is certainly not a
         unanimous approach to every high-risk inmate with preexisting conditions
         seeking compassionate release.

         The courts that granted compassionate release on those bases largely have done so
         for defendants who had already served the lion’s share of their sentences and
         presented multiple, severe, health concerns. . . . Fear of COVID doesn’t
         automatically entitle a prisoner to release.

Thompson, 984 F.3d at 434–35 (collecting cases) (internal footnotes and citations omitted).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).




                                                   4
       Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 5 of 7




III. ANALYSIS

        Defendant is 41 years old. He states that he has high blood pressure (hypertension), but

he has provided no evidence that he has any underlying medical condition that would increase

the likelihood of severe illness or death from COVID-19. 1 Assuming Defendant does suffer from

hypertension, “nearly half of the adult population in the United States suffers from hypertension.

. . . [The Court] cannot say that [this] condition[] makes [Defendant’s] case ‘extraordinary.’”

Thompson, 984 F.3d at 434. Defendant also “can point to no case in which a court, on account of

the pandemic, has granted compassionate release to an otherwise healthy defendant with [a]

well-controlled, chronic medical condition[]” and who had completed only half of his sentence.

Id. at 435. “The Court cannot release every prisoner at risk of contracting COVID-19 because the

Court would then be obligated to release every prisoner.” Koons, 2020 WL 1940570 at *4.

“General concerns about the spread of COVID-19 or the mere fear of contracting an illness in

prison are insufficient grounds to establish the extraordinary and compelling reasons necessary to

reduce a sentence.” Id. at *5. Without more, Defendant cannot meet his burden of showing that

extraordinary or compelling reasons warrant his release.

        Defendant also seeks compassionate release because “[m]y mother has custody of my

children since my wife has since died from cancer while incarcerated. I would like to assume

back the responsibility for my children’s care.” D.E. 94, p. 2. Defendant’s wife and co-

         1. According to the Centers for Disease Control and Prevention (CDC), older adults (age 65 and above)
and people of any age who have certain underlying medical conditions are at higher risk for severe illness from
COVID-19.        People     with      Certain      Medical        Conditions,   CDC      (Mar.    15,     2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html. People of
any age with the following conditions are at increased risk of severe illness from COVID-19: Cancer, Chronic
kidney disease; COPD (chronic obstructive pulmonary disease); Down Syndrome; Heart Conditions, such as heart
failure, coronary artery disease, or cardiomyopathies; Immunocompromised state from solid organ transplant;
Obesity; Severe Obesity; Pregnancy; Sickle cell disease; Smoking; and Type 2 diabetes mellitus. People with the
following conditions might be at an increased risk for severe illness from COVID-19: Asthma (moderate-to-severe);
Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from blood or bone marrow
transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines;
Neurologic conditions, such as dementia; Liver disease; Overweight; Pulmonary fibrosis; Thalassemia; and Type 1
diabetes mellitus.

                                                       5
      Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 6 of 7




defendant, Maria Ernestin Hernandez-Cabada, was sentenced to 48 months’ imprisonment on the

same day Defendant was sentenced in 2016. According to the BOP’s website, Ms. Hernandez-

Cabada died on May 19, 2017. Defendant does not allege that his mother is unable to care for his

children, only that “I would like to assume back the responsibility for my children’s care.” D.E.

94, p. 2. Most incarcerated parents would presumably like to care for their own children. While

the Court sympathizes with Defendant’s loss, this does not make his case extraordinary.

       Defendant also emphasizes that he has taken a number of educational courses while

incarcerated, is currently working as a team group leader at UNICOR Fleet Vehicular Service,

and has maintained a clear disciplinary record for the last three years. While the Court is

permitted to consider post-sentencing rehabilitation in determining whether to grant an eligible

defendant a sentence reduction, it is not authorized to grant a reduction based upon post-

sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.1(B)(iii).

       Finally, Defendant does not claim to have exhausted his administrative remedies within

the BOP before filing the current motion. Because he has failed to comply with the exhaustion

requirements under § 3582, his motion is not ripe for review, and the Court is without

jurisdiction to grant it. See generally Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016); see also

see also United States v. Reeves, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020) (“While the

Court is well aware of the effects the Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide

this Court with the equitable authority to excuse Reeves’ failure to exhaust his administrative

remedies or to waive the 30-day waiting period.”); United States v. Clark, 2020 WL 1557397, at

*3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate release based on fears of

contracting COVID-19 in prison where defendant conceded he had not exhausted administrative

remedies).



                                                 6
     Case 2:15-cr-00465 Document 95 Filed on 03/22/21 in TXSD Page 7 of 7




IV. CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Sentence Reduction Pursuant to 18

U.S.C. 3582(c)(1)(A)(1) (D.E. 94) is DENIED.

     It is so ORDERED this 22nd day of March, 2021.




                                         ____________________________________
                                                    JOHN D. RAINEY
                                              SENIOR U.S. DISTRICT JUDGE




                                               7
